Which instruction
THE COURT
refused to give (MORSELL, Circuit Judge, dissenting).
Mr. Key then made the same prayer, with this addition, “unless the defendant shall prove to the satisfaction of the jury, that the removal was fraudulently intended to prevent the landlord from distraining. And the circumstance of the landlord’s not being apprised of the day of such intended removal, is not a circumstance from which the jury may infer such fraud.”
Which instruction THE COURT also refused to give (MORSELL, Circuit Judge, dissenting).
Mr. Key then prayed the court to instruct the jury, that if, <fcc. the rent of 1825 was paid, and a receipt therefor given by the landlord, they ought to presume that the rents of the preceding years were paid also, unless the defendant should show that they were not paid.
Which instruction THE COURT gave nem. con.